Citation Nr: 0032184	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis with headaches for the period of January 22, 1993 
to April 13, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome with degenerative 
joint disease (DJD).

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee retropatellar pain syndrome with DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to December 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran's claims on appeal originally included a 
claim for an increased evaluation for service-connected skin 
disorders, the veteran withdrew this claim from his appeal in 
a written statement dated in March 2000.  The Board therefore 
finds that this issue is no longer a subject for appellate 
consideration.  38 C.F.R. § 20.204(b) (2000).

In addition, the Board notes that of the remaining claims on 
appeal, the claim for an increased evaluation for sinusitis 
with headaches originally sought an evaluation in excess of 
10 percent.  Thereafter, a supplemental statement of the case 
increased the evaluation for this disorder to 30 percent, 
effective from May 24, 1995, and following a notice of 
disagreement with the effective date assigned, a July 1999 
rating decision continued the 30 percent evaluation, but 
granted an earlier effective date for this rating to January 
22, 1993.  Finally, although the veteran expressed 
satisfaction with an increased evaluation to 50 percent, 
effective April 14, 2000, he again disagreed with the 
effective date assigned, maintaining that he was entitled to 
50 percent from January 22, 1993.

The Board further notes that the rating criteria for 
respiratory disorders were changed effective October 7, 1996, 
and that the Board is therefore precluded from applying the 
new rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  Under the criteria for respiratory disorders in effect 
for the period of January 22, 1993 to October 6, 1996, 
service-connected sinusitis with headaches is manifested by 
symptoms in an unexceptional disability picture that do not 
more nearly approximate postoperative residuals following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  

2.  Under the criteria for respiratory disorders in effect 
from October 7, 1996 to April 13, 2000, service-connected 
sinusitis with headaches is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate residuals following radical surgery with chronic 
osteomyelitis, near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, purulent 
discharge or crusting after repeat surgeries, or severe 
symptoms after repeated operations.  

3.  A rating higher than 30 percent for the period of October 
7, 1996 to April 13, 2000 for service-connected sinusitis 
with headaches is not warranted under either the "old" 
criteria or the "new" criteria; neither criteria is more 
favorable than the other.

4.  Right knee retropatellar pain syndrome is manifested by 
symptoms that more nearly approximate slight but not moderate 
or severe impairment; ankylosis or impairment of the tibia 
and fibula is not indicated.

5.  The veteran's right knee DJD is manifested by some 
limitation of motion with pain on motion and arthritis.

6.  Left knee retropatellar pain syndrome is manifested by 
symptoms that more nearly approximate slight, but not 
moderate or severe impairment; ankylosis or impairment of the 
tibia and fibula is not indicated.

7.  The veteran's left knee DJD is manifested by some 
limitation of motion with pain on motion and arthritis.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for service-
connected sinusitis with headaches for the period of January 
22, 1993 to October 6, 1996 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Codes 6510-6514 (prior to October 7, 1996).

2.  An evaluation in excess of 30 percent for service-
connected sinusitis with headaches for the period of October 
7, 1996 to April 13, 2000 is not warranted under either the 
"old" or the "new" criteria for respiratory disorders; 
neither criteria is more favorable than the other.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Codes 6510-6514 (immediately before and 
after to October 7, 1996).

3.  The schedular criteria for an evaluation is excess of 10 
percent for right knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2000).

4.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for right knee DJD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2000).

5.  The schedular criteria for an evaluation in excess of 10 
percent for left knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

6.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for left knee DJD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 30 percent for 
Sinusitis with Headaches for the Period of January 22, 1993 
to April 13, 2000

Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to October 7, 1996, the rating criteria for various 
forms of sinusitis were found immediately after Diagnostic 
Code 6514, and provided a noncompensable evaluation for mild 
or occasional symptoms manifested only by X-ray.  A 10 
percent evaluation required moderate sinusitis with discharge 
or crusting or scabbing and infrequent headaches.  A 30 
percent rating required severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent and highest evaluation required postoperative 
residuals following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.

Prior to October 7, 1996, the rating criteria for rhinitis 
were found in Diagnostic Code 6501, which provided a 10 
percent evaluation for definite atrophy of intranasal 
structure and minor secretion.  A 30 percent evaluation was 
provided for moderate crusting and ozena, with atrophic 
changes, and a 50 percent evaluation was provided for massive 
crusting and marked ozena, with anosmia.

From October 7, 1996, the rating criteria for various forms 
of sinusitis are still found immediately following Diagnostic 
Code 6514, and now provide a noncompensable rating for 
sinusitis that is detectable by X-ray only.  A 10 percent 
rating is provided for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is provided for three or more episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is provided following radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

From October 7, 1996, the rating criteria for rhinitis is now 
found in 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523, and 
6524.  A 10 percent evaluation is provided for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
provided for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522.

A 10 percent evaluation is provided for bacterial rhinitis 
with permanent hypertrophy of turbinates and with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent evaluation is 
provided for bacterial rhinitis with rhinoscleroma.  
38 C.F.R. § 4.97, Diagnostic Code 6523.

A 100 percent evaluation is provided for granulomatous 
rhinitis characterized by Wegener's granulomatosis with 
lethal midline granuloma.  A 20 percent evaluation is 
provided for granulomatous rhinitis with other types of 
granulomatous infection.  38 C.F.R. § 4.97, Diagnostic Code 
6524.

As was noted previously, where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Department of Veterans 
Affairs (VA) Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, supra.

The history of this disability shows that the veteran was 
originally granted service connection for his sinusitis with 
headaches and assigned a 10 percent evaluation by a rating 
decision in August 1992, effective December 1991, based on 
service medical records and VA medical examination.  Service 
medical records were noted to reveal treatment for sinus 
headache in September 1991, and March 1992 VA examination 
revealed no nasal polyp but X-ray findings of haziness of the 
ethmoid sinuses.  It was also noted that the veteran 
experienced persistent sinus symptoms, mainly at night, but 
that he was not currently on any medications.  Headaches 
reportedly occurred three to four times weekly and lasted 
anywhere from 30 to 60 minutes, with no change in the 
symptoms.  The diagnosis included history of recurrent nasal 
congestion and headaches, with a questionable history of 
nasal polyps in the past.

VA outpatient records from December 1992 to September 1993 
reflect that in January 1993, the veteran's complaints 
included sinus congestion.  More specifically, he reported 
that his sinus/nose was stuffy and that he had been told that 
he had a polyp in the Army and wanted this removed.  
Examination revealed that the nares were narrow with the left 
greater than the right, and while mucosa and redness were 
noted, no polyps were observed.  The impression included 
narrow nares.  In March 1993, the reported that his sinuses 
were plugged and that since he had only minor relief from 
pills, he wanted some spray.  The impression was chronic 
nasal congestion.  

In April 1993, the veteran reported a history of sinus 
headaches for years with clear white drainage.  At this time, 
the veteran complained of a chronically stuffy nose, and 
examination revealed beefy mucosa, slightly boggy, without 
pain to pressure.  The impression included rhinitis.  In July 
1993, the veteran again reported sinus congestion with white 
drainage.  Medications reportedly had provided relief, and 
the impression included chronic sinus.  The plan was for the 
veteran to use Ocean Mist and Sudafed.  At the end of July 
1993, the veteran complained of sinus headaches, and the 
impression was sinusitis.  In August 1993, the veteran 
requested medicine refills for his sinus congestion, and the 
following month, the veteran's complaints again included 
nasal congestion, from which he had reportedly suffered from 
for at least the previous two years.  Congestion was noted to 
vary in intensity but was constant.  At this time, there was 
only scant nasal discharge.  The veteran also reported 
frequent mild headaches in a sinus "mask" pattern.  The 
impression included chronic sinusitis by history.

October 1993 VA examination of the veteran's sinusitis 
revealed that the veteran reported being on decongestants and 
anti-inflammatory agents, including Ibuprofen.  The veteran 
further reported having a problem with sinusitis for a 
prolonged period of time.  While there was no history of 
injury, the examiner noted that the tip of the nose was 
shifted slightly to the right and that the bridge was 
slightly to the left.  The nasal vestibules were considerably 
narrowed as were the nasal cavities.  The septum was deviated 
to the left with considerable narrowing of the left nasal 
passage.  His mucosa, both of the inferior turbinates and the 
nasal septum, were edematous and quite erythematous 
consistent with allergies, such as tobacco.  The examiner 
could not observe the middle meatus, middle turbinates, 
superior turbinates, sphenoethmoid recess or olfactory area.  
The examiner also indicated that he could not detail any 
problems regarding the paranasal sinuses, and that there was 
no tenderness on the maxillary or frontal areas.  Sinus X-
rays were interpreted to reveal mild mucoperiosteal changes 
in the maxillary sinus and ethmoid and frontal sinuses.  The 
diagnosis included nasal septum deviation with evidence of 
rhinosinusitis.

VA outpatient records for the period of January to May 1995 
reveal that in January 1995, the assessment included chronic 
rhinitis with history of polyps and sinusitis.  In May 1995, 
complaints included increased nasal secretions, and the 
diagnostic impression included chronic rhinitis.  

VA consultation in November 1995 revealed complaints of nasal 
congestion bilaterally for the previous ten years.  
Examination indicated severe left nasal septum deviation 
(NSD) and right high NSD, and the impression included left 
NSD and rhinitis medicamentosa. 

VA medical examination in January 1997 revealed that the 
veteran reported a 12 year history of a chronic sinus 
condition.  In this regard, the veteran complained that one 
of his nasal passages were continually clogged and that he 
was currently taking Vancenase, saline and Sudafed for this 
problem.  A recent physician recommended surgery.  Associated 
with the sinus inflammation were headaches which occurred 
approximately three to four times per week.  These headaches 
would reportedly last approximately two to three hours, were 
relieved with aspirin, and seemed to be located in the 
frontal area.  The headaches were worse whenever his sinus 
condition was worse.  He was last evaluated for this problem 
in November 1996.  Physical examination revealed inflamed 
mucosa only on the right, and the impression was chronic 
sinusitis.  Computed tomography (CT) scan of the sinuses was 
interpreted to reveal almost compete opacification of the 
bilateral ethmoid cells, mild mucosal thickening of the right 
and left maxillary sinuses, a 1.5 centimeter density adherent 
to the wall of the left maxillary sinus, suspicious for 
either a mass or possibly inspissated mucus retention cyst, 
minimal disease in the sphenoid sinus, and mild NSD.

VA outpatient records from February to May 1997 reflect that 
in February 1997, the veteran reported frontal sinus 
headaches, drippy nose, congestion and sinus tenderness for 
the previous two days.  The headaches were indicated to be 
under and behind the left eye and across the forehand and 
were unrelieved by aspirin or Tylenol.  Examination revealed 
that the nares were reddened with clear liquid drainage and 
the left maxillary sinuses were tender to palpation.  The 
impression was chronic rhinitis/sinusitis.  Several days 
later, the veteran was evaluated for secondary rhinorrhea, 
and he noted that he was experiencing white discharge and 
facial fullness.  At this time, his nose was found to be 
clear, and the assessment was chronic rhinitis superimposed 
on a viral upper respiratory tract infection.  In May 1997, 
the veteran complained of chronic headaches and retroorbital 
pain and pressure, and the assessment was chronic sinusitis, 
and NSD with nasal obstruction.  Later in May 1997, the 
veteran complained of chronic sinus congestion, and it was 
noted that the veteran had refused surgery.  Examination 
revealed tenderness around the maxillary sinuses and the 
impression was sinusitis.

VA outpatient records from August to September 1997 reflect 
that in August 1997, the veteran continued to complain of 
headaches and facial pain/rhinorrhea, and examination 
revealed inflamed thick and boggy mucosa bilaterally.  The 
diagnosis included chronic sinusitis.  Later that month, the 
veteran reported drainage connected with chronic sinusitis 
with tenderness and increased headaches, and the assessment 
was chronic sinusitis and headache.  In September 1997, the 
veteran was again evaluated for recurrent sinusitis.

VA consultation in March 1998 revealed that the veteran 
complained of chronic nasal congestion, and it was noted that 
a CT scan had indicated slight ethmoid clouding, and that 
while the veteran had been told that he needed a septoplasty, 
he did not want this.  The veteran indicated that he used a 
complicated regimen of medications for his condition and that 
he was very happy with this and wanted refills.  Examination 
revealed that sinuses were nontender and that mucosa was 
okay.  The impression was NSD and the physician refilled the 
veteran's prescriptions.  

VA medical examination in August 1998 revealed that the 
veteran's chronic sinusitis was not particularly seasonal and 
that the veteran reported cranial congestion or rhinorrhea, 
the left greater than the right.  The results of the January 
1997 CT scan were again noted, as were previous findings of 
left NSD and septal spurs.  Examination revealed left septal 
deviation.  It also indicated that the left nasal passage was 
occluded by approximately 75 percent and that the right was 
occluded by approximately 50 percent.  The mucosa was found 
to be normal.  The impression included chronic perennial 
sinusitis with left NSD.

Private medical records for the period of October 1999 to 
March 2000 reflect that in October 1999, the veteran reported 
severe sinus congestion with a sinus headache (frontal and 
maxillary area).  Examination revealed tenderness in the 
supraorbital and infraorbital/maxillary areas to palpation, 
and that the sinus cavities/nasal passages sounded severely 
congested.  The assessment included chronic sinusitis.  In 
March 2000, it was noted that the veteran still had chronic 
sinus congestion and frequent headaches and that chiropractic 
adjustment helped for a little while.  Tenderness was again 
noted to palpation in the frontal/maxillary sinus and it was 
recommended that the veteran consult with a specialist for 
the sinus condition and possibly have a special imaging of 
the maxillary sinus.

At the veteran's hearing before the Board in March 2000, the 
veteran's representative maintained that certain cleanings 
that the veteran had undergone for congestion of the sinuses 
over the years were analogous to the repeated surgeries 
required for a 50 percent evaluation under the applicable 
diagnostic criteria (transcript (T.) at p. 4).  She also 
noted that the veteran had also experienced headaches, pain 
and tenderness over the whole face (T. at p. 4).  The veteran 
indicated that the infections that would develop at the rate 
of one every one or two months involved drainage, 
intermittent nosebleeds and headaches (T. at p. 4).  Every 
morning, he would experience nosebleeds during the process of 
blowing his nose, and headaches around the eyes and in front 
of the temple and forehead (T. at p. 4).  The veteran 
maintained that his problem involved the whole sinus system 
within the face (T. at p. 5).  An outpatient procedure was 
sometimes used to clean out the veteran's sinuses which 
involved the use of a tube and some kind of suction device, 
and the procedure had been used on both sides (T. at p. 6).  
The left side was usually worse than the other because of the 
veteran's NSD (T. at p. 7).  He denied having any surgery 
done but indicated that the "cleanings" were conducted at 
the VA and at M. Army Hospital (T. at p. 7).  The veteran 
denied any treatment for his headaches since 1998 (T. at p. 
8).  He also indicated that he would occasionally miss time 
from work due to his sinuses (T. at p. 9).

VA medical examination in April 2000 revealed that the 
veteran reported a history of daily headaches with his sinus 
condition, usually worse in the morning with lessening in the 
afternoon.  The veteran took Tylenol for the relief of pain.  
The veteran also noted that he was treated with antibiotics 
approximately three times per year due to sinus infections, 
and that he typically used over-the-counter medications on a 
daily basis.  He had also been prescribed nasal steroids in 
the past.  Symptoms were noted to be worse in the spring and 
fall, and he described his headaches as frontal in nature, 
constant, with pressure sensation and facial tenderness.  He 
further noted periods of incapacitation in the past as 
frequently as five to six times a year, with fever.  The 
results from the veteran's January 1997 CT scan were again 
noted.  The veteran maintained that his sinus condition was 
worsening and that it had worsened throughout the years.  

Examination at this time revealed nearly completely blocked 
nasal passage on the left with 95 percent occlusion, and 40 
percent occlusion on the right.  There was also mucosal 
inflammation on the left and less so on the right.  Polyps 
were not appreciated.  The impression was perennial allergic 
rhinitis with intermittent bacterial sinusitis.  CT scan at 
this time was interpreted to reveal chronic sinus disease, 
worse than indicated in the previous CT scan of January 1997, 
significant ossification on the right, and possible 
obstruction of the anterior supermedial wall of the right 
maxillary antrum.

A June 2000 rating decision increased the evaluation of 
sinusitis with headaches from 30 to 50 percent, effective 
from April 14, 2000.


Analysis

The Board has reviewed all of the evidence of record, and 
first notes that with respect to entitlement to an increased 
rating prior to the effective date of the revised rating 
criteria for the respiratory system (October 7, 1996), the 
Board is constrained to follow only the criteria in effect 
prior to the effective date.  See VAOPGCPREC 3-2000; Karnas 
v. Derwinski, supra.  Thus, the primary issue for initial 
consideration is whether the veteran is entitled to an 
increased rating for the period of January 22, 1993 to 
October 6, 1996 solely based on the old criteria.  The Board 
has specifically reviewed the evidence relating to this 
period, and does not find that a higher evaluation is 
warranted.

More specifically, the Board notes that under the old 
criteria, the highest evaluation of 50 percent requires 
postoperative residuals following radical operation, with 
chronic osteomyelitis requiring repeated curettage or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (in effect prior to October 7, 
1996).  Here, however, while the Board readily acknowledges 
the veteran's significant and repeated symptoms during this 
period, and that the veteran had considered surgical 
intervention to relieve these symptoms, he never actually 
underwent any such surgical intervention.  In addition, 
although the veteran's service representative has contended 
that the periodic outpatient suctioning of mucosa is 
analogous to the operations envisioned by the applicable 
rating criteria, the representative has offered no authority 
for this proposition, and the Board finds that such an 
interpretation is not reflected in the old criteria and would 
be inconsistent with the term "operation," and especially 
the term "radical."  The veteran's sinusitis during this 
period was also not manifested by the massive crusting and 
marked ozena, with anosmia, required for a 50 percent 
evaluation under former 38 C.F.R. § 4.97, Diagnostic Code 
6501 (in effect prior to October 7, 1996).  In this regard, 
while there is arguably evidence of significant periodic 
crusting there have been no specific findings of marked ozena 
or anosmia.

As for the period from October 7, 1996 to April 13, 2000, the 
Board has considered both the old and new criteria under 
Karnas v. Derwinski, supra, as to the veteran's sinusitis 
with headaches, and determined that neither affords the 
veteran the benefit sought on appeal.  

Under the old criteria for sinusitis, as was noted above, a 
50 percent rating requires postoperative residuals following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, and the evidence of record since October 6, 1996 
continues to reflect the lack of any corrective surgery.  As 
for the new criteria applicable to sinusitis, a 50 percent 
evaluation is provided following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Thus, as with the old criteria, although the Board would 
again acknowledge even more significant symptoms since 
October 1996, since surgical intervention continues to be a 
required element for a 50 percent rating in the new criteria, 
the Board finds that a 50 percent evaluation for sinusitis 
with headaches for the period of October 7, 1996 to April 13, 
2000 is also not warranted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514.  The Board notes that the propriety of the 
regional office (RO)'s award of a 50 percent evaluation from 
April 14, 2000 without evidence of repeated and/or radical 
surgeries is not before the Board and the Board expresses no 
opinion at this time regarding the appropriateness of such an 
increased evaluation.  

The Board has considered the old and new rating criteria for 
rhinitis and finds that this also does not help the veteran's 
claim for an increased rating for sinusitis with headaches 
for the period of October 1996 to April 2000.  As was the 
case with the period prior to October 7, 1996, while there is 
even more evidence of crusting, there continues to be a lack 
of any findings of anosmia and/or ozena to justify a higher 
rating under former Diagnostic Code 6501.  In addition, as 
sinusitis with headaches from October 1996 to April 2000 has 
not been manifested by rhinoscleroma or granulomatous 
rhinitis characterized by Wegener's granulomatosis and lethal 
midline granuloma, there is no alternative basis for a 50 
percent or higher evaluation for this period under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6523 or 6524 (2000).

Finally, the Board notes that as to both the period prior to 
October 7, 1996 and between October 1996 and April 2000, the 
RO was also correct in its denial of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  As to the 
disability picture presented, the Board cannot conclude that 
the disability picture as to the veteran's sinusitis with 
headaches is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  While the record does reflect 
chronic symptoms and periodic medical care for those 
symptoms, there has been no recent or frequent 
hospitalization for this disability.  The Board has noted the 
reports that the disability produces pain, however, pain has 
not been an explicit part of either the old or new rating 
criteria.  In addition, while the veteran has indicated that 
his sinus symptoms would periodically cause him to miss work, 
his statements and the other evidence of record is not 
indicative of a level of impairment beyond that contemplated 
by the current evaluation.  In summary, the Board finds that 
the record does not indicate an exceptional or unusual 
disability picture so as to warrant an extraschedular rating.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Right and Left Retropatellar Pain Syndrome with DJD

Background

The Board notes that these claims have also been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has rating of 10 percent for right knee 
retropatellar pain syndrome with DJD under Diagnostic Code 
5260 and a 10 percent rating for left knee retropatellar pain 
syndrome with DJD under the same Diagnostic Code.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

At this point, the Board would note that in the process of 
determining whether separate compensable ratings are 
warranted in this matter for DJD of each knee, the veteran's 
DJD may not be considered for purposes of evaluating any 
instability in the knees.  More specifically, the Board notes 
that Section 4.14 of title 38, Code of Federal Regulations, 
states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23-97 (July 1, 1997).  The Court has also 
indicated that the same symptomatology for a particular 
condition should not be evaluated under more than one 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As was noted above, Section 4.7 of title 38, Code of 
Federal Regulations, states that, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The history of these disabilities shows that service 
connection for right and left knee postoperative Osgood-
Schlatter disease with retropatellar pain syndromeinternal 
derangement of the right knee was originally granted by a 
rating decision in August 1992 and assigned separate 
noncompensable ratings, effective from December 1991, based 
on service medical records and VA medical examination.  
Service medical records were found to reveal a diagnosis of 
left knee Osgood-Schlatter disease in June 1988.  

March 1992 VA examination of the knees revealed a history of 
Osgood-Schlatter's disease bilaterally, along with 
retropatellar pain syndrome of the right knee.  There was 
also a history of surgery to the left knee in 1987, and the 
veteran currently reported chronic aching pain bilaterally, 
with instability and swelling.  He was reportedly not able to 
do any jogging due to locking of the knees.  Examination 
revealed crepitus with movement and pain on extension, but no 
limitation of motion, instability or swelling.  X-rays were 
interpreted to reveal small calcifications behind the 
patella, possibly representing loose bodies.  The diagnosis 
included status post left knee surgery and chronic pain, with 
history of Osgood-Schlatter's disease.

VA outpatient records from December 1992 to August 1993 
reflect that in January 1993, the veteran's complaints 
included pain and swelling of the knees.  The veteran 
reported a history of pain in both knees since 1983, at which 
time the veteran became a tanker in the Army and would bang 
his knees in tight surroundings.  He was told he had Osgood-
Schlatter's disease and retropatellar pain syndrome, and was 
given Motrin which produced minimal relief.  Examination of 
the knees revealed a surgical scar on the left knee, full 
range of motion with crepitus in both extension and flexion 
over the patella.  Medial and lateral evaluation was noted to 
be negative for Lachman's and the left kneecap was noted to 
point laterally.  The diagnosis included retropatellar pain 
syndrome.  In July 1993, veteran reported bilateral knee pain 
and stiffness.  The diagnostic impression included bilateral 
knee pain.  In August 1993, the veteran reported chronic 
problems with his knees, including instability, pain and 
swelling.  Pain was noted to have continued despite left knee 
surgery in 1987, and the veteran reported no improvement with 
the use of a knee brace.  Examination of the knees at this 
time revealed minimal tenderness with tibial tuberosity.  The 
assessment included history of patella femoral tracking 
syndrome and Osgood-Schlatter.

Private medical records from August 1993 reflect that the 
veteran reported a one week history of right knee pain and 
swelling.  The veteran further reported that his right knee 
gave out while he was climbing the stairs, and that since 
this incident, he had had persistent pain and swelling.  The 
veteran also noted that the knee would lock and that he had 
difficulty getting into a squatting position.  Past surgery 
was noted to include left knee Osgood-Schlatter ossicle 
removal.  Physical examination of the extremities revealed 
girth measurements at 6 inches above the patella of 20 1/2 
inches on the right versus 20 inches on the left.  The right 
knee had full range of motion with no ligamentous laxity 
noted on Lachman's, anterior drawer, posterior drawer or the 
varus and valgus stress evaluations.  There was also no 
exquisite tenderness to palpation at the medial joint line 
with positive "Apley's."  X-rays were interpreted to reveal 
no degenerative changes except for a small osteophyte in the 
anterior pole of the patella.  The assessment was possible 
right medial meniscal tear.  August 1993 magnetic resonance 
imaging (MRI) of the right knee revealed small joint space 
effusion with no definite evidence of meniscal tear.

A VA outpatient record from September 1993 reflects that the 
veteran reported chronic bilateral knee pain.  Knee pain was 
described as chronic with no recent changes.  Pain was 
related as deep to patellas bilaterally, and prompted most 
often by flexion of the knees under load, as in crouching 
down.  The diagnostic impression included chronic knee pain.

VA joints examination in October 1993 revealed that the 
veteran reported being unable to squat on either knee without 
having considerable discomfort.  He also noted that he had 
open surgery on the left knee in 1987, which involved the 
removal of loose bodies and curettement.  Examination of the 
knees revealed no apparent swelling and no deformity.  There 
was minimal subluxation of the left knee and no instability 
either medially or laterally.  Although there was no crepitus 
on the right, the left knee did exhibit considerable 
crepitus, and when the examining physician made an effort to 
demonstrate lateral instability, there was a snapping sound 
on the medial aspect of the knee.  The range of motion of 
both knees revealed full extension and flexion.  The examiner 
noted that current examination was essentially the same as 
previous examination in August.  The diagnosis included 
essentially normal right knee and considerable left knee 
crepitus consistent with chondromalacia patellae and possible 
retropatellar pain syndrome.  

VA orthopedic consultation in October 1993 revealed that the 
veteran reported left knee pain since 1987, and pain on the 
right knee since 1990.  Pain was described as sharp to aching 
and that he had been receiving physical therapy for the 
previous two months.  The knees were aggravated by stair 
climbing and prolonged knee flexion and extension.  Physical 
examination indicated active range of motion to be within 
normal limits except for negative 15 degrees of extension on 
the left.  Left knee extension/flexion was indicated to be 
guarded/painful, and there was crepitus on the left.  It was 
also noted that the veteran had been wearing braces for 
support.

VA outpatient records from November to December 1993 reveal 
additional evaluation for chronic bilateral knee pain.  

A May 1994 rating decision increased the evaluation for each 
knee to 10 percent, effective from January 1993, the date of 
claim for increased evaluations.

VA outpatient records from December 1994 to January 1997 
reflect that in December 1994, the veteran reported 
dermatitis and pain with respect to both knees following the 
wearing of an elastic knee brace.  The diagnostic impression 
included contact versus irritant dermatitis and bilateral 
knee pain.  In January 1995, it was again noted that the 
veteran was wearing knee braces since his knees would give 
out when walking and that the braces were causing dermatitis.  

In February 1995, it was noted that there was a request for 
bilateral knee supports from prosthetics.  In May 1995, the 
primary diagnosis included bilateral patello-femoral 
chondromalacia, and the veteran reported sharp to aching pain 
in both knees.  The pain was noted to increase with movement, 
and that the veteran was in need of two support braces to 
replace the ones that had been stolen from him two days 
earlier.  Active range of motion of the lower extremities was 
noted to be within normal limits bilaterally, and it was 
indicated that the veteran should benefit from the issuance 
of bilateral knee braces.  Approximately two weeks later, the 
veteran reported the development of a rash under his knee 
braces, and that both the current braces and those previously 
issued had caused an intermittent rash.  The veteran reported 
that he had to wear the braces secondary to chronic knee 
pain.  In June 1995, the veteran was again evaluated for 
chronic bilateral knee pain.  

In August 1995, the veteran complained of chronic daily left 
knee pain, but that for the previous seven months, the pain 
in the right knee had been worse than the left.  Examination 
of the left knee revealed the most marked crepitus, and both 
knees exhibited mild mid line joint tenderness medially and 
laterally.  There was also minimal crepitus on range of 
motion of the right knee.  The impression was possible loose 
bodies bilaterally indicative of degenerative change, and 
chondromalacia of both knees, the left greater than the 
right.

In January 1997, the veteran wanted a reevaluation for his 
knee pain for physical therapy, and the assessment included 
patello-femoral syndrome with chronic knee pain.  Several 
days later, the veteran reported left greater than right knee 
pain, especially with the climbing of steps or squatting.  
The pain was described as sharp and located in the 
superior/lateral region of the patella.  Knee examination 
revealed that the veteran stood with mild genu varus left 
greater than right and full range of motion with good 
stability bilaterally.  Patella squat provoked pain as did 
patellar grind.  Crepitus was noted with extension and 
flexion.  Possible patella alta was indicated on the left, 
and it was indicated that medialization of the patella seemed 
to increase the veteran's pain.  

In a statement dated in August 1997, the veteran indicated 
that he continued to wear metal braces for pain in the left 
and right knee.

VA general medical examination in August 1997 revealed that 
the veteran reported increased pain and weakness in both 
knees since 1993.  He also reported decreased flexibility 
bilaterally.  On palpation of each knee, pain was noted along 
the medial and lateral aspect of the patellas.  There was 
also palpated crepitus on flexion bilaterally, the left being 
worse than the right.  Ligament laxity was not noted.  The 
veteran was able to squat with great difficulty, mainly in 
standing afterwards.  Swelling was not observed at the time 
of the examination, but the veteran reported bilateral knee 
pain with weight bearing and that he was issued knee braces 
by the VA.  He further noted that he had been told that he 
had chondromalacia by VA orthopedic specialists.  VA X-rays 
were interpreted to reflect no interval changes from the 
previous study.

August 1998 VA joints examination revealed complaints that 
included bilateral knee pain.  The veteran further noted that 
following surgery to the left knee, he continued to complain 
of bilateral knee pain, for which he wore knee braces on a 
daily basis.  The pain was indicated to be worse with 
activity.  X-rays in the past included a set taken in May of 
1997, which reportedly revealed minimal bilateral 
degenerative joint disease.  The veteran also indicated that 
the knee braces aggravated his eczema.  Examination of the 
knees revealed well-healed surgical scars on the left knee.  
No lesions consistent with eczema were appreciated during 
this examination.  Bilateral motion limitation was noted with 
flexion to 110 degrees and extension to 0 degrees.  There was 
also minor point tenderness in the infrapatellar region 
bilaterally, otherwise no soft tissue swelling.  Joint 
effusion was appreciated.  The impression included bilateral 
degenerative joint disease.

At the veteran's hearing before the Board in March 2000, the 
veteran's representative indicated that the veteran was 
wearing lace-up braces on both knees with metal hinges, 
noting that the neoprene braces were not enough to provide 
the stability needed by the veteran (T. at pp. 9-10).  
Because the veteran's knees gave out on him, it was 
maintained that the veteran should be rated at 20 percent for 
the instability in each knee or 10 percent for instability 
and 10 percent for pain on motion of the knee (T. at pp. 10-
11).  Without his knee braces the veteran needed to have 
something else to support himself (T. at p. 12).  The veteran 
believed that he needed a cane, but did not want to use one 
(T. at p. 12).  

April 1999 VA joints examination revealed a normal station 
and gait.  It was also indicated that the veteran was wearing 
lace-up knee braces with lateral stabilizers, and that the 
veteran was able to flex to 125 degrees and extend to 0 
degrees with pain throughout this motion range.  No muscular 
atrophy was noted in the quadriceps or calves.  No weakness 
was appreciated but the veteran reported episodic flare-ups 
of bilateral knee pain according to use.  No facial grimacing 
or other outward indications of pain were elicited during the 
examination of the knees.  

April 2000 VA joints examination indicated that previous X-
rays of the knees had reportedly disclosed minimal 
degenerative changes bilaterally.  The veteran reported 
unremitting bilateral knee pain, worse with prolonged sitting 
or standing, changing positions, or weather changes.  Knee 
braces were also reportedly used on a daily basis.  These 
were indicated to be the lace-up type, with stabilizers, and 
it was also noted that the veteran used Tylenol and other 
nonsteroidal anti-inflammatory medications with limited 
relief.  The veteran noted occasional swelling in the knees 
and noted that they had worsened over time.  He also reported 
that he occasionally felt that they were giving way, and that 
he had used the knee braces because of this for many years.  

Examination of the knees revealed that the veteran was 
wearing elastic knee braces with medial and lateral 
stabilizers, and that removal of these braces revealed a 
well-healed, nontender scar in the inferior patellar region 
on the left, consistent with a previous surgery.  The knees 
were without soft tissue swelling, but there was tenderness 
on the medical joint space on the right and on the lateral 
joint space on the left.  Throughout the examination, the 
veteran was noted to be extremely tense with his knees and 
complained of pain on motion, such that the examiner believed 
he had been unable to do an adequate evaluation of motion 
ranges.  It was noted, however, that active range of motion 
was limited on the left to 95 degrees and on the right to 90 
degrees.  Extension was to 0 degrees on the right and lacked 
10 degrees on the left.  

It was indicated that the veteran reminded the examiner that 
he was to note the veteran's facial grimaces when moving the 
knees and to be sure to make proper notations of this in his 
report.  In this regard, the examiner indicated that there 
was facial grimacing with movement of the knees; however, not 
with every movement of the knees.  Again, there was no laxity 
appreciated in the knees, in addition to no muscular atrophy 
or fasciculation.  

X-rays were interpreted to reveal minimal spurring off of the 
posterior patella on the right, and mild to moderate 
osteoarthritis of the patellofemoral joint space (increased 
since earlier examination in November 1993) on the left.  The 
impression was chronic bilateral knee pain with mild 
degenerative changes status post procedure on the left.  The 
examiner further noted that the findings from the examination 
were unremarkable for instability of the knees and that it 
was not readily apparent to the examiner why the veteran 
needed braces.  The type of braces being used were for 
lateral instability which was not found on examination.  In 
addition, while the veteran complained of pain with flexion 
and extension, the type of braces he was wearing only 
minimally modified flexion and extension.


Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that the each knee is currently rated at 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As 
will be shown more fully below, since the evidence at no time 
is reflective of the type of limitation in flexion or 
extension that warrants an evaluation in excess of 10 percent 
for limitation of flexion of either leg under Diagnostic Code 
5260, or limitation of extension under Diagnostic Code 5261, 
in order to justify a higher evaluation, the Board must 
examine other applicable diagnostic criteria.  

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.  

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of each 
knee, the veteran's DJD may not be considered for purposes of 
evaluating any instability in the knees.  38 C.F.R. § 4.14.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knees or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, although the veteran has at least one surgical 
scar on the left knee, this has not been found to be painful 
and tender so as to warrant a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  There has 
also been no objective evidence of nerve damage so as to 
justify a separate or higher evaluation for nerve damage 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540 
(2000).  Therefore, the Board concludes that the only 
Diagnostic Codes which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit a 20 
percent evaluation for moderate impairment of each knee 
and/or Diagnostic Codes 5003, 5010, which could provide a 
basis for an award of a separate compensable rating for 
arthritis of each knee.

Since 1993, the veteran has consistently complained of 
bilateral knee pain.  The record also reflects that he has 
consistently used knee braces he has been issued by VA, as is 
further evidenced by multiple findings during this period of 
the exacerbation of a skin disorder in the knee area as a 
result of the constant wearing of the knee braces.  While the 
record is replete with subjective complaints of giving way or 
laxity of the knees, and it is undisputed that knee braces 
have been issued, a large number of objective evaluations in 
both outpatient and examination settings discloses minimal, 
if any, clinical evidence of subluxation or lateral 
instability of either knee.  Because the record reflects a 
great many evaluations in which an objective testing for 
subluxation or laxity was negative, the Board must attach 
great probative weight to the objective evidence as opposed 
to the subjective perceptions of a lay claimant.  Further, in 
light of this record, the Board finds the opinion of the most 
recent VA examiner questioning the veteran's need for the 
type of braces he was wearing at the time of the examination 
to be entitled to substantial probative weight.  Plainly, the 
objective evidence and medical opinion evidence fails to 
demonstrate moderate or severe impairment.  There is no 
medical opinion of record indicating that more than slight 
impairment due to recurrent subluxation or lateral 
instability is objectively supported.  Accordingly, the Board 
is unable to conclude that more than slight impairment due to 
recurrent subluxation or lateral instability is present.  
Thus, the Board finds that no more than a 10 percent 
evaluation is warranted for each knee under Code 5257.  
Because pain is part of the consideration for the additional 
rating assigned for each knee under Code 5003 and 5010 below, 
it can not also form the basis for a higher evaluation under 
Code 5257 without violating the rule against pyramiding.   
38 C.F.R. § 4.14 (2000).

On the other hand, entitlement to additional separate 
compensable ratings for arthritis of each knee remains for 
consideration.  Flexion is actually not compensable until 
limited to at least 45 degrees, and the most significant 
limitation of flexion on this record is 90 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, 
extension of the left leg has been found to be short of full 
by 10 degrees (there was an October 1993 finding of negative 
15 degrees of extension on the left, but this finding is 
considered highly questionable in view of VA examination 
findings earlier that same month of full extension and 
flexion), which would entitle the veteran to a rating of 10 
percent on the left, and in any event, there is sufficient 
evidence of limitation under the Diagnostic Codes for 
arthritis based upon pain on motion to justify a minimum 
rating of 10 percent for each knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

Thus, the Board finds that limitation of motion with pain on 
motion and findings of arthritis additionally entitle the 
veteran to separate 10 percent ratings for each knee for DJD 
of each knee.  There is no showing, however, that the 
functional loss due to pain on motion more nearly 
approximates the limitation of motion contemplated in ratings 
above 10 percent.  38 C.F.R. §§ 4.14, 4.40, 4.45, and 4.59.  
In sum, the significant left and right knee disorders produce 
manifestations that warrant separate ratings for instability 
under Code 5257 and arthritis with limitation of motion with 
pain on motion under Codes 5003, 5010.  The Board further 
finds that these awards contemplate all of the current 
functional disability of each knee inhibiting the veteran's 
ability to work and still higher ratings for the disability 
in each knee are not warranted.  There is no approximate 
balance of positive and negative evidence as to any higher 
evaluations and thus the benefit of the doubt doctrine is not 
for application in that regard.

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  As was noted with respect 
to the veteran's sinusitis with headaches, the Board cannot 
conclude that the disability picture as to the veteran's 
right and/or left knee disorders is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.  The record does not demonstrate hospitalization, 
time lost from work due to these service connected 
disabilities or any other unusual feature as to indicate 
impairment beyond that contemplated by the schedular awards.   



ORDER

An increased evaluation for sinusitis with headaches for the 
period of January 22, 1993 to April 13, 2000, is denied.

Entitlement to a rating in excess of 10 percent rating for 
right knee retropatellar pain syndrome is denied.

Entitlement to a 10 percent rating for right knee DJD is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.

Entitlement to a rating in excess of 10 percent rating for 
left knee retropatellar pain syndrome is denied.

Entitlement to a 10 percent rating for left knee DJD is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

